       Case 4:19-cv-06858-HSG Document 29 Filed 06/23/20 Page 1 of 3



 1   JASON M. WUCETICH (STATE BAR NO. 222113)
     jason@wukolaw.com
 2   DIMITRIOS V. KOROVILAS (STATE BAR NO. 247230)
     dimitri@wukolaw.com
 3   WUCETICH & KOROVILAS LLP
     222 N. Pacific Coast Highway, Suite 2000
 4   El Segundo, CA 90245
     Telephone:     (310) 335-2001
 5   Facsimile:     (310) 364-5201

 6   Attorneys for Plaintiff
     DAVID SHESKI, individually
 7   and on behalf of all others similarly situated

 8

 9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                         OAKLAND DIVISION

12
     DAVID SHESKI, individually and on                CASE NO. 4:19-cv-06858-HSG
13   behalf of all others similarly situated,
                                                      CLASS ACTION
14
                        Plaintiff,                    PLAINTIFF’S AMENDED NOTICE OF
15                                                    VOLUNTARY DISMISSAL PURSUANT TO
            v.                                        FED. R. CIV. P. 41(a)(1)(A)(i)
16
     SHOPIFY (USA) INC.; SHOPIFY INC;                 Judge:       Hon. Haywood S. Gilliam, Jr.
17   and DOES 1 through 10,                           Courtroom:   2
                                                      Filed:       October 21, 2019
18                      Defendants.

19

20
21

22

23

24

25

26
27

28


        PLAINTIFF’S AMENDED NOTICE OF VOLUNTARY DISMISSAL PER FED. R. CIV. P. 41(a)(1)(A)(i)
       Case 4:19-cv-06858-HSG Document 29 Filed 06/23/20 Page 2 of 3



 1   TO THE CLERK OF COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE THAT, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

 3   David Sheski hereby voluntarily dismisses this action in its entirety, with prejudice as to his

 4   individual claims and without prejudice as to the claims of members of the putative class alleged

 5   in the complaint. Pursuant to Rule 41(a)(1)(A)(i), this action may be voluntarily dismissed by

 6   Plaintiff without Court order, as defendants have not yet filed an answer or motion for summary

 7   judgment.

 8

 9   Dated: June 23, 2020                           WUCETICH & KOROVILAS LLP
10

11                                                  By:           /s/ Dimitrios V. Korovilas
                                                               DIMITRIOS V. KOROVILAS
12                                                          Attorneys for Plaintiff David Sheski,
                                                                individually and on behalf of
13                                                               all others similarly situated
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     -1-
        PLAINTIFF’S AMENDED NOTICE OF VOLUNTARY DISMISSAL PER FED. R. CIV. P. 41(A)(1)(A)(I)
       Case 4:19-cv-06858-HSG Document 29 Filed 06/23/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that the foregoing document was electronically filed and

 3   served on all counsel of record in the above-captioned matter on June 23, 2020, via the Court’s

 4   CM/ECF filing service.

 5

 6
                                                              /s/ Dimitrios V. Korovilas
 7                                                           DIMITRIOS V. KOROVILAS
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   -2-
        PLAINTIFF’S AMENDED NOTICE OF VOLUNTARY DISMISSAL PER FED. R. CIV. P. 41(A)(1)(A)(I)
